ORDER
PER CURIAM.
This is an accelerated appeal of an order terminating appellant’s parental rights. See Tex. Fam. Code Ann. § 263.405(a) (Vernon Supp.2002); see also Tex. Fam. Code Ann. § 109.002(a) (Vernon Supp.2002) (“Appeals from final orders in suits in which termination of the parent-child relationship is in issue must be given precedence over other civil cases and shall be accelerated by the appellate courts.”). In cases where the children are under the care of the Texas Department of Protective and Regulatory Services, we must render our decision with the least possible delay. Tex. Fam. Code Ann. § 263.405(a) (Vernon Supp.2002). We may not extend the time for filing an appellate brief except on a showing of good cause. Tex. Fam. Code Ann. § 263.405(h) (Vernon Supp.2002). Moreover, on January 3, 2002, this Court granted appellee’s motion to expedite the appeal and enforce the statutory deadlines.
Appellant’s brief was due February 19, 2002, but was not filed. Appellant’s counsel filed a motion for an extension of time to file appellant’s brief until at least April 21, 2002. The grounds stated in the motion are that counsel has other work commitments during the next sixty days. The motion is DENIED.
Unless appellant’s counsel files appellant’s brief on or before March 15, 2002, *636the Court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).